DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, 6, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim 3 recites the limitation "an arc-shaped side of the placement sheet" in line 3. It is unclear if the Applicant is referring to the previously introduced arc-shaped side of the placement sheet in claim 1 or intends to introduce a new side which requiring additional delineation i.e. a second arc-shaped side. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a positioning sheet of two positioning sheets is fixedly connected to an end of the placement sheet" in line 2. It is unclear how the just introduced positioning sheet is define by two subsequent position sheets (that are just introduced). Further delineation is needed. There is insufficient antecedent basis for this limitation in the claim.
Claim 5-6 recites the limitation "the positioning sheets" and “the two positioning sheets). These is no mention of positioning sheets from which claim 5 depends and claim 6 it is unclear whether the two replacement sheets are the same as those mentioned in claim 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the placement ring of the two placement rings.” It is unclear which placement ring is being referred to, further delineation of each ring i.e. first ring and second ring etc. is needed. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triplett (US Patent No. 5,586,800), and further in view of Roudebush (US Patent No. 6,302,033); Markwick et al. (US 2017/0119178 A1), and Borcherds (US Patent No. 6,082,593).
Re: Claim 1, Triplett discloses the claimed invention including a device comprising: 
a plurality of containers and a placement sheet (14), except for the containers being shampoo/shower gel containers. However, Markwick discloses placement sheets may be used for containers of shower gel (Fig. 12, Para. 39, shower gel held in placement sheets). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include containers of shower gel as taught by Markwick, since such a modification would have been obvious to one having ordinary skill in the art to use the device of Triplett as needed since during use the user may find alternate avenues for implementations additionally its longed held in paten practice that if the prior art structure is capable of performing the intended use, then it meets the claim;
wherein, two placement rings (22, 24) are provided on the placement sheet in a horizontal direction (Fig. 1, Col. 4 & 5, lines 65-67 & 1-2, may be two rings), except for a side of the placement sheet is bent downward in an arc shape. However, Roudebush teaches a placement sheet with a side (16) of the placement sheet is bent downward in an arc shape (Fig. 3). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include an arc shaped side wall, since such a modification is known in the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
a semicircular ring sheet (24, 22) is provided at each of the two placement rings adjacent to the side of the placement sheet in a form of an arc-shaped surface (Fig. 1, Col. 4 & 5, lines 65-67 & 1-2, may be two rings with arc shaped surfaces); 
a fixing sheet (12) is movably attached  to one end of the placement sheet, two semicircular snapping grooves (22, 24) are provided on the fixing sheet, except for being hinged. However, Borcherds teaches hinging a fixing sheet (48) to a placement sheet (26). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a hinged connection since such a modification would be considered an art recognized alternative for movable engagement between separate parts;
an edge of each of the two semicircular snapping grooves is butt-jointed with an edge of the semicircular ring sheet, and an edge of a bottom face of a semicircular snapping groove of the two semicircular snapping grooves abuts against an upper end face of a placement ring or the two placement rings (Fig. 1, Col. 4 & 5, lines 65-67 & 1-2, may be two rings, butt jointed against one another to form placement rings); an edge of an upper end of the semicircular snapping In re Einstein, 8 USPQ 167.
the edge of the mounting block at the bottom of a bottle of the plurality of bottles abuts against an edge of the semicircular ring sheet (Depicted in Fig. 1), and the snapping sheet is snapped into the annular groove; and a locking structure (66, 68, 70) is provided between an end of the fixing sheet and the placement sheet (Depicted in Fig. 2, Col. 6, lines 61-65, locking structure).
Re: Claim 4, Triplett discloses the claimed invention including a positioning sheet of two positioning sheets (46, 48) is fixedly connected to an end of the placement sheet, a first end of each positioning sheet of the two positioning sheets is fixedly connected to a mounting sheet, and a second end of the each positioning sheet abuts against an edge of the fixing sheet (Depicted in Figs. 1-2, side walls satisfy as position sheets and the back wall satisfies as a mounting sheet).
Re: Claim 5, Triplett discloses the claimed invention including a cover plate (46, 48) is provided at a top end of a mounting sheet and top ends of the positioning sheets, and the cover plate is provided with a circular hole at a position corresponding to each .
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triplett (US Patent No. 5,586,800), Roudebush (US Patent No. 6,302,033); Markwick et al. (US 2017/0119178 A1), and Borcherds (US Patent No. 6,082,593) as applied to claim 1 above, and further in view of Lackey (US D591,560 S).
Re: Claim 7, Triplett discloses the claimed invention including a water penetration slot (44a) (Fig. 4) except for a plurality thereof. However, Lackey discloses a plurality of water penetration slots are uniformly and circumferentially distributed on the placement sheet at the placement ring of the two placement rings (Depicted in Figs. 2-3).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a plurality of slots as taught by Lackey, since such a modification is known in the art to prevent water from accumulating on one side of the placement ring. Further, it has been held that the configuration of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed construction was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Re: Claim 8, Triplett in view of Lackey in the rejection of claim 7 above discloses the claimed invention including a plurality of water delivery holes and Triplett discloses a water delivery hole provided at a connecting position between the mounting sheet and the placement sheet (Depicted in Fig 4, where mounting sheet and placement sheet meet).
Re: Claim 9, Triplett in view of Lackey in the rejection of claim 7 above discloses the claimed invention including a plurality of water delivery holes and Triplett discloses a water discharge hole (44a) are provided at an arc-shaped connecting position (26a) between the placement ring of the two placement rings and the placement sheet (Depicted in Fig. 4a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adamson, Gould, Tramontina, Kaiser, Comstock, Poitras, Alford, Dolan, Abraham, and Devault are cited disclosing device showing various ways of holding a container for dispensing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754